May 18, 2011 Las Vegas Railway Express, Inc. 6650 Via Austi Parkway, Suite 170 Las Vegas, Nevada 89119 Attn:Michael A. Barron Chairman/CEO Mr. Barron: It is with a very heavy heart that I must inform you that I must resign from my post as CFO of the company due to personal reasons immediately.I want to assure you that there are absolutely no issues with the company, management, accounting or the operations of the business involved with my decision to leave.I feel it is necessary to return home to Florida at this time. I know the timing of all of this is not good for the company and I am aware that I committed to be here for at least two years, but my personal issues compel me to return home at this time.I am willing to help with the transition by being available to my replacement to answer any questions. I hope you will forgive my sudden departure. /s/ Greg West Greg West
